194 F.2d 1009
UNITED STATESv.BUCKMAN.
No. 10557.
United States Court of Appeals Third Circuit.
Argued January 11, 1952.
Decided March 14, 1952.

Charles A. Stanziale, Newark, N. J., for appellant.
Stanley E. Rutkowski, Asst. U. S. Atty., Trenton, N. J. (Grover C. Richman, Jr., U. S. Atty., Newark, N. J., Stuart B. Rounds, Asst. U. S. Atty., Trenton, N. J., on the brief), for appellee.
Before GOODRICH and HASTIE, Circuit Judges and BURNS, District Judge.
PER CURIAM.


1
The defendant was convicted on two counts of a three count indictment for violation of the statute providing punishment for knowingly passing or concealing counterfeit money. 18 U.S.C. § 472(Supp.1951). There was adequate evidence to convict. We have fully examined the record. Our conclusion is that there were no errors of sufficient gravity to be the basis for upsetting the jury's verdict and the judgment thereon.


2
The judgment of the District Court is affirmed.